Citation Nr: 0421456	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  03-10 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1964 to October 1968.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey denying 
service connection for PTSD.

The veteran testified at a Travel Board hearing before the 
undersigned in December 2003 and a transcript of the hearing 
is of record.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no credible supporting evidence verifying the 
veteran's claimed in-service stressors.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§ 1110 (West 2003); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA applies in the 
instant case.  In Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) provided guidance regarding notice 
requirements under the VCAA.  

VA has fully complied with the mandates of the VCAA.  While 
the claim was initially denied as not well grounded, it was 
subsequently reconsidered and denied on the merits.  The RO 
provided notification of the VCAA in an August 2001 letter, 
prior to the decision on appeal.  By this correspondence, the 
March 2003 Statement of the Case (SOC), and the September 
2003 Supplemental SOC, the veteran was advised of the 
controlling law and regulations and informed of what evidence 
was of record and what evidence was needed to establish 
entitlement to the benefit sought.

The August 2001 letter included notification of the changes 
in duty to assist resulting from the VCAA, and provided 
specific notice concerning the veteran's and VA's respective 
responsibilities in development of evidence.  Although the 
VCAA letter advised the veteran to submit additional evidence 
within 60 days, it went on to inform him that evidence 
received within a year would be considered.  In fact, 
everything received to date has been considered.

Furthermore, at the December 2003 Travel Board hearing before 
the undersigned, the veteran indicated that he had no further 
evidence to submit and that he desired to waive further VCAA 
notification.  

The record includes service medical records and reports of 
private and VA medical treatment.  There is no indication 
that any pertinent evidence remains outstanding.    The 
veteran is not prejudiced by the Board's proceeding with 
appellate review at this point.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

Factual Background

On examination prior to enlistment in October 1964, and on 
examination prior to separation in August 1968, the veteran's 
psychiatric evaluations were normal.  Service medical records 
are entirely negative for any psychiatric treatment or 
complaints.  

The veteran's claimed in-service stressors, described in 
statements received in August 1999 and October 2001, relate 
to several incidents which occurred while the veteran was 
stationed at an Air Base in Thailand between October 1966 and 
October 1967.  He described a general fear of Vietnamese 
people who entered the base, witnessing fights in bars, 
including one in which an American was killed, being accosted 
and beaten up by a group of Vietnamese civilians, and 
witnessing the Vietnamese woman with whom he was living step 
in front of a fast-moving bus, in an apparent suicide.  

Service Personnel Records show the veteran served in the U.S. 
Air Force in Thailand from August 1966 to August 1967 as an 
airplane equipment repairman.  Records indicate the veteran 
did not serve in combat, and that he did not serve in the 
Republic of Vietnam.  

Private medical treatment records dating from July 1996 to 
February 1998 note the veteran was receiving psychological 
treatment for panic attacks and anxiety, which were 
controlled with medication.  

VA outpatient treatment records dating from January 1999 to 
March 2003 show the veteran was diagnosed with PTSD, the 
symptoms of which were exacerbated following a diabetic coma 
in approximately 1997.  Records indicate that he responded to 
medication therapy (returning to approximately 80 percent of 
his pre-morbid state) and, subsequently, attended and 
participated in a PTSD support group.  Outpatient clinic 
reports indicate atypical PTSD history and symptomatology.

On VA examination in October 2001, the diagnosis was PTSD and 
major depression, both of which were noted to be recurrent 
and severe.  The examining physician noted the veteran's GAF 
score to be 42.  The examining physician noted that the 
veteran had exhibited psychotic symptoms on active duty and 
that he was discharged for a mental health condition, 
however, that information was provided by the veteran.  The 
examining physician noted at the beginning of the examination 
report that he had not reviewed the claims file and that 
information concerning medical and service history was 
provided by the veteran.  The information concerning in-
service psychotic symptoms and medical discharge is not 
confirmed by official Military records, which, as noted 
above, are negative for any psychiatric treatment or 
complaints.  

The veteran was informed on several occasions, including in 
the August 2001 VCAA letter, the April 2002 rating decision, 
and the May 2002 SOC, that he had not provided sufficient 
details of his alleged in-service stressors to allow 
verification with the Director of the U.S. Armed Services 
Center for Research of Unit Records.  In particular, he was 
informed that he must state the full name of the person(s) he 
witnessed being killed, the approximate date and place of 
each incident, and his unit of assignment at the time of the 
incident.  To date he has not provided the requested 
information.  

Analysis

A veteran is entitled to compensation for disability 
resulting from disease contracted or injury suffered in 
service, or, if the disability preexisted service, for 
aggravation of the preexisting disease or injury in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

VA's General Counsel has held that "the ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in  
38 U.S.C.A. § 1154(b), requires that a veteran participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a 
veteran engaged in combat with the enemy must be resolved on 
a case-by-case basis with evaluation of all pertinent 
evidence and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOGCPREC 12-99.  

Here, there is no evidence indicating the veteran engaged in 
combat with the enemy.  He did not serve in Viet Nam.  His 
duties as an aviation equipment repairman did not involve 
combat. Consequently, the liberalized evidentiary standards 
set forth in 38 U.S.C.A. § 1154(b) and the corresponding 
regulation, 38 C.F.R. § 3.304(d), are not applicable in this 
case.  Furthermore, the Court has held that when a claim for 
PTSD is based on a non-combat stressor, a non-combat 
veteran's testimony alone is insufficient proof of a 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Since the veteran did not engage in combat with the 
enemy, the claimed in-service stressor must be established by 
credible supporting evidence, and there is none of record.  
38 C.F.R. § 3.304(f).  

The Board notes that the requirements of a present diagnosis 
of PTSD have been met by a VA psychiatric examination and 
clinical treatment records. However, no credible supporting 
evidence that the claimed in-service stressors actually 
occurred has been submitted.  An opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of the 
stressor.  See Moreau v.  Brown, 9 Vet. App. 389, 396 (1996).  

Evidence of record indicates that the veteran served in 
Thailand from August 1966 to August 1967; however, the 
veteran's confirmed activities were limited to maintenance 
and repair of Air Force equipment, and did not include 
combat-related activities.  The stressor events described by 
the veteran are not sufficiently detailed to permit 
verification.  As noted above, although the RO requested this 
information several times, the veteran did not respond.  The 
veteran's own statements that the stressor events actually 
occurred constitute the only evidence of record. 

Based upon the evidence of record, the veteran's PTSD is not 
shown to have been caused by a verified in-service stressor.  
Accordingly, entitlement to service connection for PTSD is 
not warranted. 


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



